United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Lake Havasu City, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0635
Issued: December 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 20191 appellant filed a timely appeal from an August 29, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
On December 10, 2019 the Board received a letter from appellant, which it docketed as Docket No. 20-0635. In
a letter dated January 31, 2020, the Board requested that appellant sign the enclosed AB-1 form pursuant to 20 C.F.R.
§ 501.3(c)(6). On April 27, 2020 the Board received appellant’s signed AB-1 form dated March 10, 2020.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the August 29, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $49,051.53, for which she was without fault, for the period June 1, 2014 through
July 20, 2019 because she concurrently received FECA wage-loss compensation and Social
Security Administration (SSA) age-related retirement benefits without an appropriate offset;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether it
properly required recovery of the overpayment by deducting $560.77 from appellant’s continuing
compensation payments every 28 days.
FACTUAL HISTORY
On September 29, 2010 appellant, then a 62-year-old rural letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on that day she hurt her left side and back when lifting
trays into her long life vehicle (LLV) while in the performance of duty. She stopped work that
day. Appellant’s retirement coverage was noted as Federal Employees Retirement System
(FERS). OWCP initially accepted the claim for lumbar strain, and later expanded acceptance of
the claim to include permanent aggravation of lumbar spinal stenosis at the L2-3 and L4-5 levels.
Appellant received wage-loss benefits on the supplemental rolls as of November 20, 2010 and on
the periodic rolls as of August 28, 2011. She has not returned to work.
Appellant completed, signed, and returned CA-1032 forms dated June 9, 2014,4 June 28,
2015, October 10, 2016, July 7, 2017, and July 9, 2018. On the reporting forms appellant did not
respond, or responded “No,” indicating that she had not received retirement benefits from SSA as
part of an annuity for federal service.
On June 18, 2019 OWCP received a FERS/SSA dual benefit calculation form from SSA.
The form provided SSA benefit rates with a FERS offset and without a FERS offset June 2014
through December 2018. The form indicated that beginning June 1, 2014, the SSA rate with FERS
was $989.60 and without FERS was $217.40; beginning December 1, 2014 the SSA rate with
FERS was $1,006.40 and without FERS was $221.00; beginning December 1, 2015, the SSA rate
with FERS was $1,006.40 and without FERS was $221.00; beginning December 1, 2016, the SSA
rate with FERS was $1,009.40 and without FERS was $221.60; beginning December 1, 2017, the
SSA rate with FERS was $1,029.50 and without FERS was $226.00; and beginning December 1,
2018, the SSA rate with FERS was $1,058.30 and without FERS was $232.30.
OWCP completed a FERS offset calculation worksheet on July 18, 2019. It calculated the
overpayment amount by determining the daily FERS offset amount and multiplying that amount
by the number of days in each period from June 1, 2014 through July 20, 2019 for a total
overpayment amount of $49,051.53. OWCP determined that during the period June 1 through
November 30, 2014 an overpayment had been created in the amount of $4,658.66; during the
period December 1, 2014 to November 30, 2015 an amount of $9,450.69; during the period
December 1, 2015 through November 30, 2016 an amount of $9,476.58; during the period
December 1, 2016 through November 30, 2017 an amount of $9,479.57; during the period
4

Appellant did not respond to the question.

2

December 1, 2017 through November 30, 2018 an amount of $9,668.49; and during the period
December 1, 2018 through July 20, 2019 an amount of $6,317.54.
In a July 19, 2019 letter, OWCP advised appellant that she had been receiving Federal
Employees Retirement Systems (FERS)/Social Security Administration (SSA) dual benefits. It
informed her that the portion of SSA benefits earned as a federal employee was part of the FERS
retirement package and the receipt of FECA benefits and federal retirement benefits concurrently
was a prohibited dual benefit. OWCP notified appellant of the adjustment in her FECA benefits
based on the FERS portion of SSA benefits attributable to federal service. The adjustment was
effective July 21, 2019.
On a CA-1032 form dated July 19, 2019, appellant responded “No” to the question of
whether she had received retirement benefits from SSA as part of an annuity for federal service.
In a preliminary overpayment determination dated July 25, 2019, OWCP notified appellant
that she had received an overpayment of compensation in the amount of $49,051.53 because it had
failed to reduce her wage-loss compensation benefits for the period June 1, 2014 through July 20,
2019 by the portion of her SSA age-related retirement benefits that were attributable to federal
service. It further advised her of its preliminary determination that she was not at fault in the
creation of the overpayment because she could not have reasonably known that an improper
payment had occurred given the complexity in benefits administration. OWCP provided appellant
an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). Additionally, it notified her that within 30 days of the date of the letter she could
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing.
In a July 22, 2019 letter, appellant disagreed that her FECA benefits were subject to an
offset. She did not request waiver. No other documentation was received.
By decision dated August 29, 2019, OWCP finalized the preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $49,051.53 for the period June 1, 2014 through July 20, 2019 because she received SSA agerelated retirement benefits in addition to her wage-loss compensation benefits under FECA without
an appropriate offset. It also found that she was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment because no documentation was received to
substantiate that adjustment or recovery would defeat the purpose of FECA or be against equity
and good conscience. OWCP determined that recovery of the overpayment would be made by
deducting $560.77 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.5 Section 8116 limits the right of an employee to receive

5

5 U.S.C. § 8102(a).

3

compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.6
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.7 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $49,051.53 for the period Jun 1, 2014 through July 20, 2019
because she concurrently received SSA age-related retirement benefits while receiving FECA
wage-loss compensation benefits without an appropriate offset.9
The evidence of record indicates that, while appellant was receiving wage-loss
compensation benefits under FECA, she was also receiving SSA age-related retirement benefits
based upon her federal service. As explained, a claimant cannot receive both wage-loss
compensation benefits under FECA and SSA age-related retirement benefits attributable to federal
service for the same period.10 The information provided by SSA established that appellant
received SSA age-retirement benefits that were attributable to federal service during the period
June 1, 2014 through July 20, 2019 while she was receiving wage-loss compensation on the
periodic rolls. Consequently, the fact of overpayment has been established.
To determine the amount of the overpayment, the portion of SSA’s benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided its rate with FERS and without FERS for specific periods from
June 1, 2014 through July 20, 2019. OWCP provided its calculations for each relevant period
based on SSA’s worksheet.

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see L.W., Docket No. 19-0787 (issued October 23, 2019); S.M., Docket No. 17-1802
(issued August 20, 2018).
8

FECA Bulletin No. 97-09 (February 3, 1997); see also M.D., Docket No. 19-1500 (issued February 24, 2020);
N.B., Docket No. 18-0795 (issued January 4, 2019).
9

E.L., Docket No. 20-0723 (issued October 15, 2020); R.C., Docket No. 19-0845 (issued February 3, 2020); A.F.,
Docket No. 19-0054 (issued June 12, 2019).
10

E.L., id.; supra note 8.

4

The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period June 1, 2014 through July 20, 2019 and finds that an overpayment of compensation in the
amount of $49,051.53 has been established.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.12
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.13
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.14 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.15
OWCP regulations provide that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.16 Failure to submit the requested information
within 30 days of the request will result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.17

11

See E.L., id.; L.W., Docket No. 19-0787 (issued October 23, 2019); L.L., Docket No. 18-1103 (issued
March 5, 2019).
12

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.F., Docket No. 19-0054 (issued
June 12, 2019).
13

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

14

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
15

Id. at § 10.437(a)(b).

16

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

17

Id. at § 10.438(b).

5

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.18
In its preliminary determination dated July 25, 2019, OWCP explained the importance of
providing the completed Form OWCP-20 and financial information, including copies of income
tax returns, bank account statements, bills, pay slips, and any other records to support reported
income and expenses. It advised appellant that it would deny waiver of recovery of the
overpayment if she failed to furnish the requested financial information within 30 days. Appellant
did not submit a completed Form OWCP-20 or otherwise submit financial information necessary
for OWCP to determine whether recovery of the overpayment would defeat the purpose of FECA
or if recovery would be against equity and good conscience.
Consequently, as appellant did not submit the information required under 20 C.F.R.
§ 10.438 of OWCP’s regulations, necessary to determine her eligibility for waiver, the Board finds
that OWCP properly denied waiver of recovery of the overpayment.19
On appeal appellant argues that repayment of the overpayment is a hardship for her and
her family. She notes that she had two major surgeries which left her totally disabled from the
employment injury. For the reasons set forth herein, OWCP properly denied waiver of recovery
of the overpayment as appellant failed to provide any supporting financial information; therefore,
OWCP was required to deny waiver of the overpayment.20
LEGAL PRECEDENT -- ISSUE 3
Section 10.411 of OWCP’s regulations provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”21

18

20 C.F.R. § 10.436; J.C., Docket No. 19-0122 (issued June 11, 2019).

19

See T.E., Docket No. 19-0348 (issued December 11, 2019).

20

Supra note 17.

21

20 C.F.R. § 10.441(a); see G.G., Docket No. 19-0684 (issued December 23, 2019).

6

ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$560.77 from appellant’s continuing compensation every 28 days.
OWCP provided appellant a Form OWCP-20 with its July 25, 2019 preliminary
determination. It afforded her the opportunity to provide necessary, requested financial
information and documentation to OWCP.22 Appellant did not complete the overpayment
recovery questionnaire or provide the necessary financial information to support her income and
expenses prior to the final August 29, 2019 overpayment decision. The overpaid individual is
responsible for providing information about income, expenses, and assets as specified by OWCP.23
When an individual fails to provide requested financial information, OWCP shall follow minimum
collection guidelines designed to collect the debt promptly and in full.24 As appellant did not
submit supporting financial documentation to OWCP as requested, the Board finds that there is no
evidence of record to establish that OWCP erred in directing recovery of the $49,051.53
overpayment at the rate of $560.77 every 28 days from her continuing compensation payments.25
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$49,051.53, for which she was without fault, for the period June 1, 2014 through July 20, 2019
because she concurrently received FECA wage-loss compensation and SSA age-related retirement
benefits without an appropriate offset. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment and properly required recovery of the overpayment by deducting
$560.77 from her continuing compensation payments every 28 days.

22

Id. at § 10.438.

23

Id. at § 10.438(a); see M.S., Docket No. 18-0740 (issued February 4, 2019).

24

See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, supra note 14 at Chapter 6.400.3 (September 2018).
25

See E.K., Docket No. 18-0587 (issued October 1, 2018); S.B., Docket No. 16-1795 (issued March 2, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

